DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ishikawa (US 20100072955 A1), Ning et al., Cycle Life Modeling of Lithium-Ion Batteries, Journal of Electrochemical Society 151 (2004), pages A1584-A1591, and Moura at al., Battery State Estimation for a Single Particle Model With Electrolyte Dynamics, IEEE, 2016, either singularly or in combination, fail to anticipate or render obvious a method for estimating a voltage of a battery, the method comprising: providing a battery model (BM), wherein the battery model (BM) is a single particle model; wherein: the battery operates in real time, and the battery module (BM) is adapted to the operations of the battery in real time; the C-rate of the battery is compared with a first threshold; when the C-rate is higher than the first threshold, the battery model (BM) is adapted so that a first model having higher accuracy is used; and when the C-rate is lower than the first threshold, the battery model (BM) is adapted so that a second model having lower accuracy is used, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865